DETAILED ACTION
1.	Claims 1-28 are currently pending. The effective filing date of the present application is 6/4/2018. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Objections
3.	Claim 5 is objected to because of the following informalities:  improper grammatical use of “for in.” Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  improper grammatical use of configurate. Appropriate correction is required.


Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 5 – “[F]irst detection device for detecting the presence in the connector of a jack plugged in for connecting a cardholder headset . . . .” See MPEP 2181. The claim limitation uses the term “first detection device.” The generic placeholder is modified by functional language “for detecting 
Claim 5 – “[S]econd detection device to detects by the position of the finger on the screen” See MPEP 2181. The claim limitation uses the term “second detection device.” The generic placeholder is modified by functional language “to detects by the position of the finger on the screen. . .” The generic placeholder is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 1-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “PIN” which is an acronym without giving a meaning of the acronym within the claim limitation. It is unclear whether Applicant is referring to the identification, id, or if Applicant is introducing a new term. Appropriate clarification is needed.
Claim 5 (similarly claims 6, 8, 19, 20, and 27) recites the limitation "the screen" in line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.
Claim 19 recites the limitation “wherein the instant-app running on the cardholder mobile device comprises at least a program for scrambling and maintained in black the screen of the cardholder mobile device during all the sequence of the accessibility mode.” It is unclear what is scrambled, the screen or the data. Appropriate clarification is needed.

Claim limitation “first detection device” and “second detection device” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the disclosure is silent on the sufficient structure, material or acts for performing the limitation. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 23-28 include two statutory categories, which is improper. Further claim 23 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purposes of examination, the examiner has interpreted claim 23 as an independent claim.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a series of steps for processing a mobile transaction, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial interaction. This judicial exception is not integrated into a practical application because detecting a mobile device; the method being wherein if the mobile device is detected the method comprises at least the step of configuring for: launching an accessibility mode; transmitting a request for sending a PIN and when receiving a communication from the including information, deciphering said information to obtain the PIN code and validating the transaction.do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because terminal, mobile device, first detection device, second detection device, memory, processor, a wire/wired communication detection device, headset, screen, and speaker are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for terminal, mobile device, first detection device, second detection device, and processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Further, for a wire/wired communication detection device, headset, screen, headset jack, and speaker Applicant’s specification and drawings describing these components as basic generic computer technology, see MPEP §2106.05(g)(vi) discussing insignificant application of a tool in an abstract idea. Therefore, the additional elements in separately or in combination do not add significantly more.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 2, 5, 7-9, 16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2011/0119289 to Fields et al. (“Fields”) in view of U.S. Pat. Pub. No. 2017/0286938 to Brown et al. (“Brown”) in view of U.S. Pat. Pub. No. 2005/0212767 to Reese et al. (“Reese”).

13.	With regards to claim 1 (Similarly claim 23), Brown disclosed the limitations of,
a first memory for storing a set of programs or sequence of instructions to be executed on a processor of said terminal (See Fig. 4 and [0059] discussing the host computer and its memory unit storing functions to perform policies. The examiner is interpreting host system as a point of sales terminal, see [0026].) and at least a set of keys for authentication and/or ciphering non-readable from outside the terminal (See [0057] discussing the host system’s cradle loading keys from the system to the mobile device. The examiner is interpreting host system as a point of sales terminal, see [0026].);
a wire/wireless communication device …for …if1 a cardholder uses a mobile device (See [0034] discussing the connected module of the mobile device making a secure wireless or wired end to end secure communication.);
the terminal being characterized in that it comprises at least a transaction management module comprising an arrangement for configuring the terminal (See Fig. 4 and generally [0056]-[0075] discussing the operation and configuration of the host system, which includes an IT management server.) so as to:
launch an accessibility mode on the mobile device of the cardholder (See Fig. 7 and [0081] discussing the launching of the application on the user device. See also [0016] discussing the application being an assistive application for a blind user.);
Fields is silent on the limitations of,
a wire/wireless communication detection device 
	transmit a request to the mobile device for sending a PIN to the terminal and;
when2 receiving a communication from the mobile device including information, deciphering said information to obtain the PIN code, by the set of keys for authentication and/or ciphering and validating the transaction 
However, Brown teaches at Fig. 12, [0005], [0033], [0043], [0061], [0078], [0135]-[0136], and [0168] that it would have been obvious to one of ordinary skill in the Point of Sales (POS) art to include the ability to have a wire/wireless communication detection device (See [0005] discussing a mechanical input detection and [0078] discussing a wireless proximity detection.), transmit a request to the mobile device for sending a PIN to the terminal (See [0003] discussing the payment server requesting payment details such as identifiers. See also [0033] and [0043] discussing the entering of a key, password, or fingerprint on the mobile device before releasing payment information. See further [0061] discussing receiving signals based on an authorization request.) and when  receiving a communication from the mobile device including information, deciphering said information to obtain the PIN code, by the set of keys for authentication and/or ciphering and validating the transaction  (See [0135]-[0136] discussing the decryption, using a key, to retrieve information from the mobile device including a pin number or passcode. See also Fig. 12 and [0168] discussing the transmission of the receipt data to the user device. The examiner is interpreting receipt data as a validation of the transaction.). 


14.	With regards to claim 2 (Similarly claim 24), Fields disclosed the limitations of,
	
wherein on launching the accessibility mode on the mobile device (See Fig. 7 and [0081] discussing the launching of the application on the user device. See also [0016] discussing the application being an assistive application for a blind user.), the terminal comprises at least a program to check if3 an owner accessibility mode application is installed on the mobile device (See [0081] discussing the determining if the assistive technology is present on the device.), and execute an authentication of said installed accessibility mode application by the set of keys for authentication and/or ciphering stored in the first memory (See Fig. 4 and [0059] discussing the host computer and its memory unit storing functions to perform policies. The examiner is interpreting host system as a point of sales terminal, see [0026]. See also [0057] discussing the host system’s cradle loading keys from the system to the mobile device. See generally [0041], [0068] discussing the use of encryption keys in the system.);.  
Fields is silent on the limitation of, 
said application being downloaded from an application download portal, 
However, Brown teaches at [0174] that it would have been obvious to one of ordinary skill in the Point of Sales (POS) art to include the ability to download an application from an application download portal (See [0174] discussing the downloading of program code via the internet.). 


15.	With regards to claim 5, Fields teaches the limitation of,
an accessibility mode application stored in the first memory …(See Fig. 4 and [0059] discussing the host computer and its memory unit storing functions to perform policies. The examiner is interpreting host system as a point of sales terminal, see [0026].) and implementing all the sequence of the accessibility mode …for allowing the cardholder to provide input4 on the screen (See [0044] discussing the use of a touch screen on the mobile device to provide input. ); 
Fields is silent on the limitations of,
Touch screen of the terminal a transaction and to validate a transaction
an authentication arrangement for implementing authentication process for cardholders by entering a PIN or a sequence of numbers and letters (SNL); 
a proximity sensor for detecting the presence of a cardholder; 
a first detection device for detecting the presence in the connector of a jack plugged in for connecting a cardholder headset and comprising an arrangement for producing an electric signal for triggering the execution of the program; and
a second detection device (101) to detects by the position of the finger on the screen each time a finger of the headset owner touches the screen5.  
However, Brown teaches at [0005], [0041] [0051], [00072], and [0135]-[0136] that it would have been obvious to one of ordinary skill in the POS art to include the ability for the terminal to have a touch screen that can validate [0041] discussing the use of a touchscreen for virtual input of the user.); to authenticate an arrangement for implementing authentication process for cardholders by entering a PIN or a sequence of numbers and letters (SNL) (See [0135]-[0136] discussing the decryption, using a key, to retrieve information from the mobile 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Fields to include the ability for the terminal to have a touch screen that can validate; to authenticate an arrangement for implementing authentication process for cardholders by entering a PIN or a sequence of numbers and letters (SNL); a proximity sensor for detecting the presence of a cardholder; a first detection device for detecting the presence in the connector of a jack plugged in for connecting a cardholder headset and comprising an arrangement for producing an electric signal for triggering the execution of the accessibility mode; and a second detection device to detects by the position of the finger on the screen each time a finger of the headset owner touches the screen, as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification in order to reduce security risk (Brown [0004]).  	

16.	With regards to claim 7, Fields teaches the limitation of,
wherein the terminal comprises at least a notification which is an audio arrangement for emitting a voice message through a speaker, included in said terminal and/or sending said voice message to the cardholder mobile device (See [0021]-[0022] discussing the mobile device receiving messages from the host system through the wireless network including voice messages.). 

17.	With regards to claim 8, Fields teaches the limitation of,
wherein the terminal comprises a notification which is a text message module for displaying information on the screen of said terminal or sending said information on the screen of the cardholder mobile device (See [0021]-[0022] discussing the mobile device receiving messages from the computer system through the wireless network including data messages.).  

18.	With regards to claim 9, Fields teaches the limitation of,
wherein the terminal comprises both a text message module and an audio arrangement to notify the cardholder through said terminal or said cardholder mobile device (See [0021]-[0022] discussing the mobile device receiving messages from the computer system through the wireless network including voice and data messages.).  

19.	With regards to claim 16, Fields is silent on the limitation of,
wherein the terminal comprises a memory in which transaction information related at least to the amount of the transaction and/or the merchant are registered, said information being transmitted with the PIN request to the cardholder mobile device.
However, Brown teaches at [0023]-[0025] that it would have been obvious to one of ordinary skill in the POS art to include the ability to store and transmit transaction information including the PIN request and an amount of the transaction or the merchant are registered (See [0023]- [0025] discussing the electronic device communicating with the POS terminal, the requiring of the device to detect a mechanical or non-virtual input of the terminal, and the transmission of amount due to the user device and the requesting of a PIN. ). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Fields to include the ability to store and transmit transaction information including the PIN request and an amount of the transaction or the merchant are registered, as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification in order to complete a transaction (Brown [0023]).  
		
	Claims 3 is rejected under 35 U.S.C. 103 as being unpatenable by Fields and Brown  in further view of U.S. Pat. Pub. No. 2018/0099630 to Wright et al. (“Wright”).

21.	With regards to claim 3, Fields teaches the limitation of,
if on the launching of the accessibility mode on the mobile device the terminal checks that no accessibility mode application is installed on said mobile device(See Fig. 7 and [0081] discussing if the assistive technology is present on the device.)
Fields is silent on the limitations of, 
when said mobile device is detected by the wire/wireless communication detection device terminal, so as to be installed on said mobile device 
However, Brown teaches at [0005] and [0078] that it would have been obvious to one of ordinary skill in the Point of Sales (POS) art to include the ability to have a wire/wireless communication detection device (See [0005] discussing a mechanical input detection and [0078] discussing a wireless proximity detection.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Fields to include the ability to have a wire/wireless communication detection device, as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification in order to allow communication between devices (Brown [0006]).  
	Fields and Brown are silent on the limitations of,
wherein the terminal comprises at least an operating system (OS) for the creation of a virtual machine,..., said virtual machine being transmitted to the cardholder mobile device,
However, Wright teaches at [0031]-[0033] that it would have been obvious to one of ordinary skill in the POS art to include the ability wherein the terminal comprises at least an operating system (OS) for the creation of a virtual machine said virtual machine being transmitted to the cardholder mobile device (See [0031]-[0033] discussing the OS of the POS system terminal running a virtual machine which is accessed by the mobile device.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Fields and Brown to include the ability wherein the terminal comprises at least an operating system (OS) for the 


	Claims 4, 14, 15, 18, 20, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatenable by Fields, Brown, and Wright in further view of U.S. Pat. Pub. No. 2018/0060584 to Ahuwanya et al. (“Ahuwanya”).

23.	With regards to claim 4, Fields, Brown, and Wright are silent on the limitations of,
wherein the terminal comprises at least an instant- app which is pushed from the terminal into the virtual machine running on the mobile device, for executing the accessibility mode on the cardholder mobile device.
However, Ahuwanya teaches at [0056] and [0193] that it would have been obvious to one of ordinary skill in the virtual machine art to include the ability for the terminal comprises at least an instant- app which is pushed from the terminal into the virtual machine running on the mobile device, for executing the accessibility mode on the cardholder mobile device (See [0193] discussing the ability to use an instant app with the delivery software, which [0056] can be a running on virtual machine.). 
Therefore, it would have been obvious for one of ordinary skill in the virtual machine art before the effective filing date of the claimed invention to have modified the teachings of Fields, Brown, and Wright to include the ability for the terminal comprises at least an instant- app which is pushed from the terminal into the virtual machine running on the mobile device, for executing the accessibility mode on the cardholder mobile device, as disclosed by Ahuwanya. One of ordinary skill in the art would have been motivated to make this modification in order to decentralize delivery (Ahuwanya [0193]).  

24.	With regards to claim 14, Fields is silent on the limitations of,
application launched by the terminal on the cardholder mobile device comprises at least a program which execution on the cardholder mobile device allows to respond to the authentication and/or PIN request sent by the terminal.  
However, Brown teaches at [0034]-[0035] that it would have been obvious to one of ordinary skill in the POS art to include the ability to launch by the terminal on the cardholder mobile device comprises at least a program which execution on the cardholder mobile device allows to respond to the authentication and/or PIN request sent by the terminal (See [0034]-[0035] discussing the ability to enter a passcode on a phone and transmit it to the POS terminal.). 

Fields, Brown, and Wright are silent on the limitations of,
wherein the instant- app
 However, Ahuwanya teaches at [0056] and [0193] that it would have been obvious to one of ordinary skill in the virtual machine art to include the ability for the terminal comprises at least an instant- app which is pushed from the terminal into the virtual machine running on the mobile device, for executing the accessibility mode on the cardholder mobile device (See [0193] discussing the ability to use an instant app with the delivery software, which [0056] can be a running on virtual machine.). 
Therefore, it would have been obvious for one of ordinary skill in the virtual machine art before the effective filing date of the claimed invention to have modified the teachings of Fields, Brown, and Wright to include the ability for the terminal comprises at least an instant- app which is pushed from the terminal into the virtual machine running on the mobile device, for executing the accessibility mode on the cardholder mobile device, as disclosed by Ahuwanya. One of ordinary skill in the art would have been motivated to make this modification in order to decentralize delivery (Ahuwanya [0193]).  

25.	With regards to claim 15, Fields discloses the limitation of,
retrieves from the memory of said cardholder mobile device the registered set of keys (See Fig. 4 and [0059] discussing the host computer and its memory unit storing functions to perform policies. The examiner is interpreting host system as a point of sales terminal, see [0026]. See also [0057] discussing the host system’s cradle loading keys from the system to the mobile device. See generally [0041], [0068] discussing the use of encryption keys in the system.)
Fields is silent on the limitations of, 
launched by the terminal on the cardholder mobile device comprises at least a program, which execution on the cardholder mobile device, , allowing said mobile device to respond to the authentication and/or PIN request sent by the terminal. However, Brown teaches at [0034]-[0035] that it would have been obvious to one of ordinary skill in the POS art to include the ability to launch by the terminal on the cardholder mobile device comprises at least a program which execution on the cardholder mobile device allows to respond to the authentication and/or PIN request sent by the terminal (See [0034]-[0035] discussing the ability to enter a passcode on a phone and transmit it to the POS terminal.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Fields to include the ability to launch by the terminal on the cardholder mobile device comprises at least a program which execution on the cardholder mobile device allows to respond to the authentication and/or PIN request sent by the terminal, as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification in order to reduce security risk (Brown [0004]).  	
Fields, Brown, and Wright are silent on the limitations of,
	wherein the instant- app 
However, Ahuwanya teaches at [0056] and [0193] that it would have been obvious to one of ordinary skill in the virtual machine art to include the ability for the terminal comprises at least an instant- app which is pushed from the terminal into the virtual machine running on the mobile device, for executing the accessibility mode on the cardholder mobile device (See [0193] discussing the ability to use an instant app with the delivery software, which [0056] can be a running on virtual machine.). 
Therefore, it would have been obvious for one of ordinary skill in the virtual machine art before the effective filing date of the claimed invention to have modified the teachings of Fields, Brown, and Wright to include the ability for the terminal comprises at least an instant- app which is pushed from the terminal into the virtual machine running on the mobile device, for executing the accessibility mode on the cardholder mobile device, as disclosed by Ahuwanya. One of ordinary skill in the art would have been motivated to make this modification in order to decentralize delivery (Ahuwanya [0193]).  

With regards to claim 18 (similarly claim 26), Fields teaches the limitations of,
on the cardholder mobile device comprises at least a program for retrieving the set of keys from the memory of said mobile device so as to ciphering the PIN entered by the cardholder before sending it to the terminal for the validation of the transaction (See Fig. 4 and [0059] discussing the host computer and its memory unit storing functions to perform policies. The examiner is interpreting host system as a point of sales terminal, see [0026]. See also [0057] discussing the host system’s cradle loading keys from the system to the mobile device. See generally [0041], [0068] discussing the use of encryption keys in the system.).  
Fields, Brown, and Wright are silent on the limitations of,
wherein the instant-app running
However, Ahuwanya teaches at [0056] and [0193] that it would have been obvious to one of ordinary skill in the virtual machine art to include the ability for the terminal comprises at least an instant- app which is pushed from the terminal into the virtual machine running on the mobile device, for executing the accessibility mode on the cardholder mobile device (See [0193] discussing the ability to use an instant app with the delivery software, which [0056] can be a running on virtual machine.). 
Therefore, it would have been obvious for one of ordinary skill in the virtual machine art before the effective filing date of the claimed invention to have modified the teachings of Fields, Brown, and Wright to include the ability for the terminal comprises at least an instant- app which is pushed from the terminal into the virtual machine running on the mobile device, for executing the accessibility mode on the cardholder mobile device, as disclosed by Ahuwanya. One of ordinary skill in the art would have been motivated to make this modification in order to decentralize delivery (Ahuwanya [0193]).  


27.	With regards to claim 20, Fields is silent on the limitations of,
at least a program configuring the screen of the cardholder mobile device to detect the position of the finger of the cardholder when said cardholder moves his finger on said screen to select each digit of his PIN by moving his finger on said screen.  
However, Brown teaches at [0041] and [0135]-[0136] that it would have been obvious to one of ordinary skill in the POS art to include the ability for at least a program configuring the 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Fields to include the ability for at least a program configuring the screen of the cardholder mobile device to detect the position of the finger of the cardholder when said cardholder moves his finger on said screen to select each digit of his PIN by moving his finger on said screen, as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification in order to allow input.  
Fields, Brown, and Wright are silent on the limitations of,
wherein the instant-app comprises 
However, Ahuwanya teaches at [0056] and [0193] that it would have been obvious to one of ordinary skill in the virtual machine art to include the ability for the terminal comprises at least an instant- app which is pushed from the terminal into the virtual machine running on the mobile device, for executing the accessibility mode on the cardholder mobile device (See [0193] discussing the ability to use an instant app with the delivery software, which [0056] can be a running on virtual machine.). 
Therefore, it would have been obvious for one of ordinary skill in the virtual machine art before the effective filing date of the claimed invention to have modified the teachings of Fields, Brown, and Wright to include the ability for the terminal comprises at least an instant- app which is pushed from the terminal into the virtual machine running on the mobile device, for executing the accessibility mode on the cardholder mobile device, as disclosed by Ahuwanya. One of ordinary skill in the art would have been motivated to make this modification in order to decentralize delivery (Ahuwanya [0193]).  

28.	With regards to claim 22, Fields discloses the limitations of,
an authorized third-party application (See [0039] discussing the use of third party applications with the accessibility mode on the mobile device.)

at least a program to configurate the cardholder mobile device so as to allow the cardholder to enter his PIN number by.
However, Brown teaches at [0034]-[0035] that it would have been obvious to one of ordinary skill in the POS art to include the ability to launch by the terminal on the cardholder mobile device comprises at least a program which execution on the cardholder mobile device allows to respond to the authentication and/or PIN request sent by the terminal (See [0034]-[0035] discussing the ability to enter a passcode on a phone and transmit it to the POS terminal.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Fields to include the ability to launch by the terminal on the cardholder mobile device comprises at least a program which execution on the cardholder mobile device allows to respond to the authentication and/or PIN request sent by the terminal, as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification in order to reduce security risk (Brown [0004]).  	

Fields, Brown, and Wright are silent on the limitations of,
wherein the instant-app comprises 
However, Ahuwanya teaches at [0056] and [0193] that it would have been obvious to one of ordinary skill in the virtual machine art to include the ability for the terminal comprises at least an instant- app which is pushed from the terminal into the virtual machine running on the mobile device, for executing the accessibility mode on the cardholder mobile device (See [0193] discussing the ability to use an instant app with the delivery software, which [0056] can be a running on virtual machine.). 
Therefore, it would have been obvious for one of ordinary skill in the virtual machine art before the effective filing date of the claimed invention to have modified the teachings of Fields, Brown, and Wright to include the ability for the terminal comprises at least an instant- app which is pushed from the terminal into the virtual machine running on the mobile device, for executing the accessibility mode on the cardholder mobile device, as disclosed by Ahuwanya. One of ordinary skill in the art would have been motivated to make this modification in order to decentralize delivery (Ahuwanya [0193]).  

29.	With regards to claim 25, Fields discloses the limitations of,
wherein the terminal comprises at least the steps of: 
if6 on the launching of the accessibility mode on the mobile device the terminal checks that no accessibility mode application is installed on said mobile device(See Fig. 7 and [0081] discussing if the assistive technology is present on the device.); 
Fields and Brown are silent on the limitation of,
creating of a virtual machine, 
transmitting said virtual machine to the cardholder mobile device ; and 

However, Wright teaches at [0031]-[0033] that it would have been obvious to one of ordinary skill in the POS art to include the ability wherein the terminal comprises at least an operating system (OS) for the creation of a virtual machine said virtual machine being transmitted to the cardholder mobile device (See [0031]-[0033] discussing the OS of the POS system terminal running a virtual machine which is accessed by the mobile device.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Fields and Brown to include the ability wherein the terminal comprises at least an operating system (OS) for the creation of a virtual machine said virtual machine being transmitted to the cardholder mobile device, as disclosed by Wright. One of ordinary skill in the art would have been motivated to make this modification in order to advantageously result in the reduction of distributed front-end physical computing resources (Wright [0016]).  
Fields, Brown, and Wright are silent on the limitation of,
pushing an instant-app on said virtual machine for executing the accessibility mode on the mobile device.	
However, Ahuwanya teaches at [0056] and [0193] that it would have been obvious to one of ordinary skill in the virtual machine art to include the ability for the terminal comprises at 
Therefore, it would have been obvious for one of ordinary skill in the virtual machine art before the effective filing date of the claimed invention to have modified the teachings of Fields, Brown, and Wright to include the ability for the terminal comprises at least an instant- app which is pushed from the terminal into the virtual machine running on the mobile device, for executing the accessibility mode on the cardholder mobile device, as disclosed by Ahuwanya. One of ordinary skill in the art would have been motivated to make this modification in order to decentralize delivery (Ahuwanya [0193]).  


	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatenable by Fields, Brown, and Wright in view of Ahuwanya and in further view of U.S. Pat. Pub. No. 2015/0126262 to Litos et al. (“Litos”).

31.	With regards to claim 12, Fields teaches the limitations of,
an accessibility mode comprising at least the accessibility mode as executed by said terminal (See Fig. 7 and [0081] discussing the launching of the application on the user device. See also [0016] discussing the application being an assistive application for a blind user.)
Fields, Brown, and Wright are silent on the limitations of,
when running the instant-app, 
However, Ahuwanya teaches at [0193] that it would have been obvious to one of ordinary skill in the virtual machine art to include the ability for the terminal comprises at least an instant- app (See [0193] discussing the ability to use an instant app with the delivery software.). 
Therefore, it would have been obvious for one of ordinary skill in the virtual machine art before the effective filing date of the claimed invention to have modified the teachings of Fields, Brown, and Wright to include the ability for the terminal comprises at least an instant- app, as disclosed by Ahuwanya. One of ordinary skill in the art would have been motivated to make this modification in order to decentralize delivery (Ahuwanya [0193]).  
Fields, Brown, Wright, and Ahuwanya are silent on the limitations of,
wherein the virtual machine comprises at least a set of programs to simulate each component of the payment terminal and their connection so as to implement, 
However, Litos teaches at [0310] and [0319] that it would have been obvious to one of ordinary skill in the virtual machine art to include the ability to simulate a program by the virtual machine on the payment terminal and implementing it (See [0319] discussing the virtual machine simulating a software on the computer to then be implemented by the architecture. See also [0310] discussing the device as a POS device.). 
Therefore, it would have been obvious for one of ordinary skill in the virtual machine art before the effective filing date of the claimed invention to have modified the teachings of Fields, Brown, Wright, and Ahuwanya to include the ability to simulate a program by the virtual machine on the payment terminal and implementing it, as disclosed by Litos. One of ordinary 
	
32.	With regards to claim 13, Fields teaches the limitations of,
an accessibility mode comprising at least the accessibility mode as executed by said terminal(See Fig. 7 and [0081] discussing the launching of the application on the user device. See also [0016] discussing the application being an assistive application for a blind user.).  
Fields, Brown, Wright, and Ahuwanya are silent on the limitations of,
wherein the instant-app comprises a set of programs to simulate the functionalities of each component of the payment terminal and their connection so as to implement 
However, Litos teaches at [0310] and [0319] that it would have been obvious to one of ordinary skill in the virtual machine art to include the ability to simulate a program by the virtual machine on the payment terminal and implementing it (See [0319] discussing the virtual machine simulating a software on the computer to then be implemented by the architecture. See also [0310] discussing the device as a POS device.). 
Therefore, it would have been obvious for one of ordinary skill in the virtual machine art before the effective filing date of the claimed invention to have modified the teachings of Fields, Brown, Wright, and Ahuwanya to include the ability to simulate a program by the virtual machine on the payment terminal and implementing it, as disclosed by Litos. One of ordinary skill in the art would have been motivated to make this modification in order to “allow it to be moved around and scaled up (or down) on the fly without affecting the end user” (Litos [0319]).  

	Claims 17 is rejected under 35 U.S.C. 103 as being unpatenable by Fields, Brown, and Wright in view of Ahuwanya and in further view of U.S. Pat. Pub. No. 2017/0104859 to Dylmer et al. (“Dylmer”).

34.	With regards to claim 17, Fields teaches the limitations of,
launch the accessibility mode (See Fig. 7 and [0081] discussing the launching of the application on the user device. See also [0016] discussing the application being an assistive application for a blind user.)
Fields is silent on the limitation of,
for PIN entry once a headset is plugged in.  
However, Brown teaches at [0023]-[0025] that it would have been obvious to one of ordinary skill in the POS art to include the ability to store and transmit transaction information including the PIN request and an amount of the transaction or the merchant are registered (See [0023]- [0025] discussing the electronic device communicating with the POS terminal, the requiring of the device to detect a mechanical or non-virtual input of the terminal, and the transmission of amount due to the user device and the requesting of a PIN. ). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Fields to include the ability to store and transmit transaction information including the PIN request and an amount of the transaction or the merchant are registered, as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification in order to complete a transaction (Brown [0023]).  
Fields, Brown, Wright, and Ahuwanya are silent on the limitation of,
check if a headset is plugged or not in the audio jack connector of said mobile device; 
request by a notification the connection of a headset to the mobile device, if no headset is plugged in; and 
However, Dylmer teaches at [0014]-[0015] that it would have been obvious to one of ordinary skill in the headset art to include the ability to detect a headset is plugged into a mobile device and to send a request if no headset is plugged in (See [0014]-[0015] discussing the 
Therefore, it would have been obvious for one of ordinary skill in the headset art before the effective filing date of the claimed invention to have modified the teachings of Fields, Brown, Wright, and Ahuwanya to include the ability to detect a headset is plugged into a mobile device and to send a request if no headset is plugged in, as disclosed by Dylmer. One of ordinary skill in the art would have been motivated to make this modification in order to improve audio quality (Dylmer [0014]).  


	Claims 21 are rejected under 35 U.S.C. 103 as being unpatenable by Fields, Brown, and Wright in view of Ahuwanya and in further view of U.S. Pat. Pub. No. 2015/0126262 to Litos et al. (“Litos”).

36.	With regards to claim 21, Fields is silent on the limitations of,
said audio signals being transmitted to the cardholder mobile device with the transaction information and the PIN requested by the terminal.  
However, Brown teaches at [0023]-[0025] that it would have been obvious to one of ordinary skill in the POS art to include the ability to store and transmit transaction information including the PIN request and an amount of the transaction or the merchant are registered (See [0023]- [0025] discussing the electronic device communicating with the POS terminal, the requiring of the device to detect a mechanical or non-virtual input of the terminal, and the transmission of amount due to the user device and the requesting of a PIN. ). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Fields to include the ability to store and transmit transaction information including the PIN request and an amount of the transaction or the merchant are registered, as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification in order to complete a transaction (Brown [0023]).  
Fields, Brown, and Wright is silent on the limitation of,
wherein the instant-app comprises 
However, Ahuwanya teaches at [0056] and [0193] that it would have been obvious to one of ordinary skill in the virtual machine art to include the ability for the terminal comprises at least an instant- app which is pushed from the terminal into the virtual machine running on the mobile device, for executing the accessibility mode on the cardholder mobile device (See [0193] discussing the ability to use an instant app with the delivery software, which [0056] can be a running on virtual machine.). 
Therefore, it would have been obvious for one of ordinary skill in the virtual machine art before the effective filing date of the claimed invention to have modified the teachings of Fields, Brown, and Wright to include the ability for the terminal comprises at least an instant- app which is pushed from the terminal into the virtual machine running on the mobile device, for executing 
at least a program configuring the cardholder mobile device to send through the headset pre-registered audio signals corresponding to each position of the finger for helping the cardholder to choose the digits of his PIN, 
However, Kim teaches at Claim 7 that it would have been obvious to one of ordinary skill in the POS art to include the ability to at least a program configuring the cardholder mobile device to send through the headset pre-registered audio signals corresponding to each position of the finger for helping the cardholder to choose the digits of his PIN (See claim 7 discussing the use of a vibration, sound or light in correspondence with a touch input on the device.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Fields, Brown, Wright, and Ahuwanya to include the ability to at least a program configuring the cardholder mobile device to send through the headset pre-registered audio signals corresponding to each position of the finger for helping the cardholder to choose the digits of his PIN, as disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to provide contextual awareness.  

Allowable Subject Matter over Prior Art
37	Claims 6, 10, 11, and 19 are objected to as being dependent upon a rejected base claim but would be potentially allowable if the § 101 and §112 rejections of the rejected base claim is overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

	


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL JARED WALKER/Examiner, Art Unit 3687
Michael.walker@uspto.gov                                                                                                                                                                                            
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This “if” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for a method claim. See MPEP §2111.04 and MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017).
        2 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for a method claim. See MPEP §2111.04 and MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017).
        3 This “if” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for a method claim. See MPEP §2111.04 and MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017).
        4 Examiner is using unbolded language to provide context.
        5 The examiner is interpreting “of the headset owner touches the screen” as intended use, see MPEP 2114.
        6 This “if” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for a method claim. See MPEP §2111.04 and MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017).